Title: From John Adams to Alexander Hamilton, 9 April 1791
From: Adams, John
To: Hamilton, Alexander



Sir,
Philadelphia April 9: 1791.

I have received the Letter you did me the honor to write me this morning and as the Secretary of State accidentally fell in before I had opportunity to answer it, we agreed to propose a meeting at his House at two o’Clock on Monday next.  If that time and place are agreable to you, and the Secretary at War, they will be particularly so to me, who have the honor to be with great regard, Sir your most obedient and most humble Servt.

John Adams.